Citation Nr: 9911503	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-27 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1968 
and from September 1976 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.


REMAND

On October 21, 1997, a hearing was conducted at the RO in Los 
Angeles, California, during which the veteran and his spouse 
provided testimony.  Upon review of the file, the Board notes 
that several pages of the hearing transcript are missing from 
the file, including pages 3-5, 7, 11 and 15.  The Board 
attempted to obtain these pages and associate them with the 
claims file.  The Los Angeles, California RO advised that 
those pages were also missing from its copy of the 
transcript.  The tape of the hearing is no longer in 
existence.

Under these circumstances, the Board finds that the veteran 
must be afforded the opportunity to provide testimony at 
another hearing if he so desires.  The Board regrets any 
delay this may cause in the adjudication of the veteran's 
claim.  

For the reasons set forth above, this case is REMANDED for 
the following action:

The RO should contact the veteran to 
advise him that several pages of the 
October 1997 hearing transcript are 
missing.  The RO should inquire as to 
whether the veteran wants to appear at 
another hearing before a Hearing Officer.  
If so, the RO should take appropriate 
action to schedule the veteran for a 
personal hearing at the RO.  A copy of 
the notice to the veteran scheduling the 
hearing should be placed in his claims 
folder.  After the hearing, the RO should 
readjudicate the veteran's claim.  If the 
veteran declines such hearing, this 
should be noted in the claims folder and 
the claims folder should be returned to 
the Board as quickly as possible.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
accord the veteran due process of law.  The veteran need take 
no action until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



